DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in the instant application.
Response to Arguments
Applicant’s arguments, see Remarks, filed on 9/24/2021 have been fully considered.
Claim Interpretation
Claim 8 and 9 have been interpreted as invoking 35 U.S.C. 112(f).  
On page 6 of the Remarks, applicant argues the term “circuitry” is well known in the art as a structural term.  The term is modified by functional language describing the circuit’s operation.  The claims should not be invoked 35 U.S.C. 112(f).  Applicant’s argument is persuasive. Therefore, the interpretation of claims 8 and 9 is withdrawn.


Claims 1, 2, 3, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Potlapally et al. (US 9,300,625 B1), hereinafter Potlapally in view of Cheng et al (US 201S0165991), hereinafter Cheng.

On page 8 of the Remarks, applicant refers to the limitation “querying the property of the resource from the entities using the validation agents of the group to determine queried properties” and asserts Potlapally does not disclose that a single resource is queried by multiple other entities. To the contrary, the primary reference discloses multiple resources are queried by a single entity.

The examiner respectfully disagrees and finds the argument unpersuasive, the claim recites “querying the property of the resource from the entities.”  The examiner interprets the phrase “the resource from the entities” as the resource belong to the entities (i.e. comes from the entities).  The cited portion of Potlapally discloses “As such, the first payload may be utilized to verify or otherwise determine the accuracy of the IP addresses received from client devices 106 at 104.”  Potlapally discloses the process of verifying the association between client devices and IP addresses, e.g. verifying ownership of the network addresses by using a payload, the addresses are received from client devices thus the IP addresses of the client devices are interpreted as the resource from the entities.  Furthermore, the IP addresses include a single IP address that needs to be verified, thus, that single IP address is the resource.  Applicant’s argument is unpersuasive, Potlapally still teaches the above argued limitation.

Applicant also argues Chen fails to disclose “selecting a group of at least two validation agents such that network routes between a validation agent of the group and entities of a group of one or more entities associated to the resource do not intersect.”

Applicant asserts the network diagnosis disclosed in Chen deliberately makes different validation agents use identical parts of the same network route to be able to conclude which part of a first specified network path is causing a problem.   The examiner respectfully disagrees and finds the argument unpersuasive, the network routes recited in the claims are the routes between the validation agent and entities that associated with the resource.  Applicant appears to argue about the network route shared between validation agents, thus, the argument is unpersuasive.  Furthermore, paragraphs [0019] and [0027] were relied upon to teach the argued limitation, paragraph [0027] discloses “The MDM agents are “mobile” in the sense that the agents are dispatched with administrator-specified test policies and then migrate throughout the network environment as managed agents which and can issue network tests without requiring access to the network endpoints being tests and without requiring the installation of specific network diagnosis agents for specific customers and their infrastructure.”  The testing agents issue network tests without requiring access to the tested endpoints indicates that the route between the agents and the endpoints are not intersect.  Applicant fails to acknowledge the teaching of the cited paragraph, applicant instead referring to paragraph [0024] which discusses paths between an administrative portal and a managed remote device, and paths that are used to relay request for 

Applicant’s arguments are unpersuasive, the combined of Potlapally and Cheng teaches each and every limitation of claim 1.  Therefore, the rejection is maintained.

Applicant indicates claims 14 and 15 are method and computer-readable medium claims for the method claim 1 thus the same rational is applied to both claims.  The examiner respectfully disagrees for the same reasons set forth above.

Claims 7, 12 and other claims
Applicant argues these claims conditionally based on the argument presented to their parent claim(s).  Applicant’s arguments are unpersuasive for the same reasons set forth above.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Potlapally et al. (US 9,300,625 B1), hereinafter Potlapally in view of Cheng et al. (US 2019/0165991), hereinafter Cheng.  

As for claim 1, Potlapally teaches a method to validate ownership of a resource within a network (col. 1, lines 59-65 describe techniques of verifying client network addresses owed by the clients), comprising:
transmitting a property of a resource to be validated and an address indicator for a resource to a group of validation agents (Fig. 1; col. 2, lines 11-14 and col. 13, lines 5-16 describe a client or customer provides a range of network addresses and the service provider computers receive an IP address along with an indication (i.e. property) that the received network address identifies the computing device (i.e. resource)); 
querying the property of the resource from the entities using the validation agents of the group to determine queried properties (col. 3, lines 63 and col.4, line 1-6 and 15-18 describe the service provider computers generate a payload which comprises a randomly generated number, or any information that the clients devices do not have access to prior to the payload being provided to the client devices and send the payload to the client devices); and 

Potlapally fails to teach 
selecting a group of at least two validation agents such that network routes between a validation agent of the group and entities of a group of one or more entities associated to a resource do not intersect;
wherein a coordinating agent transmits a property of a resource to be validated to a group of validation agents.
However, it is well known in the art, to implement a server that facilitates a verification service, as evidenced by Cheng.
Cheng discloses
selecting a group of at least two validation agents such that network routes between a validation agent of the group and entities of a group of one or more entities associated to a resource do not intersect (paragraphs [0019] and [0027] describe a proactive diagnosis engine (i.e. portal) includes a device selection criteria module that specifies which of the remote devices are to carry out network tests, the testing agents are dispatched with test policies and migrate throughout the network environment as managed agents which and can issue network tests without requiring access to the network endpoints being tested);
wherein a coordinating agent transmits a property of a resource to be validated to a group of validation agents (paragraphs [0024]-[0025] describe the portal issues 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cheng for utilizing multiple remote testing agents distributed over a network environment. The teachings of Cheng, when implemented in the Potlapally system, will allow one of ordinary skill in the art to check a network connection issue.  One of ordinary skill in the art would be motivated to utilize the teachings of Cheng in the Potlapally system in order to obtain additional data about a status of a device being tested, verify a reported network issue and receive accurate testing results which pinpoint the exact device that has an issue.

As for claim 2, Potlapally teaches all the limitations set forth above except wherein a group of validation agents is further selected such that at least two validation agents are located in different operator networks.
However, it is well known in the art, to select additional managed remote devices to perform a reported connectivity issue, as evidenced by Cheng.
Cheng discloses wherein a group of validation agents is further selected such that at least two validation agents are located in different operator networks (paragraphs [0019] and [0025] describe the device selection criterial module specifies which one of the remote devices are to carry out the network tests and after receiving a network verification report, other managed remote devices are selected to further evaluated or verify the reported network connectivity issue).


As for claim 3, the combined system of Potlapally and Cheng teaches wherein ownership of the resource is confirmed if a predetermined fraction of the queried properties corresponds to an expected property (Potlapally: col. 9, lines 18-51 describe transformed payload from the user devices is compared with provided payload transformed by the service provider computers, agreement between these values prove that the user devices are owners of the IP addresses).

As for claim 6, the combined system of Potlapally and Cheng teaches wherein the resource is one of a Domain, an IP Address, an E-Mail Server, and a device (Potlapally: col. 1, lines 59-65 describe techniques of verifying client network addresses owed by the clients i.e. resources).



a first communication interface being configured to receive an address indicator for a resource in a network and a property of the resource (Fig. 1; col. 2, lines 11-14 and col. 13, lines 5-16 describe a client or customer provides a range of network addresses and the service provider computers receive an IP address along with an indication (i.e. property) that the received network address identifies the computing device (i.e. resource)).
Potlapally fails to teach a validation agent comprising:
a first communication interface for a coordinating agent;
a second communication interface, the second communication interface being configured to establish a network route to entities of a group of one or more entities associated to a resource; wherein a first communication interface is further configured to transmit the network route to the coordinating agent.
However, it is well known in the art, to perform a network test for evaluating network path of a device, as evidenced by Cheng.
Cheng discloses a validation agent comprising:
a first communication interface for a coordinating agent (paragraph [0023] describes a first managed remote device communicates with the portal regarding a network issue, the communication initiates from the managed remote device is construed as the device having a communication interface);
a second communication interface (paragraph [0023] describes the managed remote device makes a request to access a network resources via a first link, the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cheng for evaluating network connectivity of network components. The teachings of Cheng, when implemented in the Potlapally system, will allow one of ordinary skill in the art to identify network components that fail a network connection test.  One of ordinary skill in the art would be motivated to utilize the teachings of Cheng in the Potlapally system in order to obtain additional data about a status of a device being tested, verify a reported network issue and receive accurate testing results which pinpoint the exact device that has an issue.

As for claim 13, Potlapally teaches wherein the second communication interface is further configured to query the property of the resource from an entity of the group to 
Potlapally fails to teach wherein a first communication interface is further configured to submit a queried property to a coordinating agent.
However, it is well known in the art, to provide verification results to a portal, as evidenced by Cheng.
Cheng discloses wherein a first communication interface is further configured to submit a queried property to a coordinating agent (paragraph [0019] describes the portal’s diagnosis engine includes infrastructure communications module which specifies network structure information for network nodes known to the portal; a device communication module forms a payload of network tests to send to the selected remoted devices to carry out the network tests, the device communication module also receives network test results (i.e. queried properties) back from the remote devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cheng for providing network connectivity test results. The teachings of Cheng, when implemented in the Potlapally system, will allow one of ordinary skill in the art to identify network components that fail a network connection test.  One of ordinary skill in the art would be motivated to utilize the teachings of Cheng in the Potlapally system in order to obtain additional data about a status of a device being tested, verify a reported network issue and receive accurate testing results which pinpoint the exact device that has an issue.

As for claim 14, Potlapally teaches a method to validating ownership of a resource within a network (col. 1, lines 59-65 describe techniques of verifying client network addresses owed by the clients), comprising:
transmitting a property of the resource to be queried to the validation agents (Fig. 1; col. 2, lines 11-14 and col. 13, lines 5-16 describe a client or customer provides a range of network addresses and the service provider computers receive an IP address along with an indication (i.e. property) that the received network address identifies the computing device (i.e. resource));
validating the ownership of the resource based on the queried properties (col. 5, lines 24-52 describe the service provider computers verify the asserted IP addresses ownership by comparing hash values associated with the first and second payloads, if the hash values correspond to each other, then the IP address has been verified).
Potlapally fails to teach
selecting a group of at least two validation agents such that network routes between a validation agent of the group and entities of a group of one or more entities associated with a resource do not intersect;
receiving queried properties from the validation agents.
However, it is well known in the art, to select devices that can perform network tests, as evidenced by Cheng.
Cheng discloses
selecting a group of at least two validation agents such that network routes between a validation agent of the group and entities of a group of one or more entities 
receiving queried properties from the validation agents (paragraph [0019] describes the portal’s diagnosis engine includes infrastructure communications module which specifies network structure information for network nodes known to the portal; a device communication module forms a payload of network tests to send to the selected remoted devices to carry out the network tests, the device communication module also receives network test results (i.e. queried properties) back from the remote devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cheng for utilizing multiple remote testing agents distributed over a network environment. The teachings of Cheng, when implemented in the Potlapally system, will allow one of ordinary skill in the art to check a network connection issue.  One of ordinary skill in the art would be motivated to utilize the teachings of Cheng in the Potlapally system in order to obtain additional data about a status of a device being tested, verify a reported network issue and receive accurate testing results which pinpoint the exact device that has an issue.

As for claim 15, Potlapally teaches computer program having program code for, when executed by a programmable processor, perform a method to validate ownership 
transmitting a property of the resource to be validated and an address indicator for the resource from a coordinating agent to the group of validation agents (Fig. 1; col. 2, lines 11-14 and col. 13, lines 5-16 describe a client or customer provides a range of network addresses and the service provider computers receive an IP address along with an indication (i.e. property) that the received network address identifies the computing device (i.e. resource));
querying the property of the resource from the entities using the validation agents of the group to determine queried properties (col. 3, lines 63 and col.4, line 1-6 and 15-18 describe the service provider computers generate a payload which comprises a randomly generated number, or any information that the clients devices do not have access to prior to the payload being provided to the client devices and send the payload to the client devices); and
evaluating the queried properties to validate ownership of the resource (col. 5, lines 24-52 describe the service provider computers verify the asserted IP addresses ownership by comparing hash values associated with the first and second payloads, if the hash values correspond to each other, then the IP address has been verified).
Potlapally fails to teach 
selecting a group of at least two validation agents such that network routes between a validation agent of the group and entities of a group of one or more entities associated to a resource do not intersect.

Cheng discloses
selecting a group of at least two validation agents such that network routes between a validation agent of the group and entities of a group of one or more entities associated to a resource do not intersect (paragraphs [0019] and [0027] describe a proactive diagnosis engine (i.e. portal) includes a device selection criteria module that specifies which of the remote devices are to carry out network tests, the testing agents are dispatched with test policies and migrate throughout the network environment as managed agents which and can issue network tests without requiring access to the network endpoints being tested).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cheng for utilizing multiple remote testing agents distributed over a network environment. The teachings of Cheng, when implemented in the Potlapally system, will allow one of ordinary skill in the art to check a network connection issue.  One of ordinary skill in the art would be motivated to utilize the teachings of Cheng in the Potlapally system in order to obtain additional data about a status of a device being tested, verify a reported network issue and receive accurate testing results which pinpoint the exact device that has an issue.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Potlapally (US 9,300,625 B1) in view of Cheng (US 2019/0165991) further in view of Mensah et al. (US 2012/0210010), hereinafter Mensah.

As for claim 4, Potlapally teaches wherein selecting the group of at least two validation agents comprises:
transmitting an address indicator for the resource to a group of available agents (col. 2, lines 11-14 and col. 3, lines 21-25 describe a client provides a range of network address to the service provider computers);
using the address indicator to determine a group of one or more entities associated to the resource (col. 8, lines 24-32 describe an association module of the service provider computers (see Fig. 2) associates user devices with respective IP network addresses and also associates a list or range of IP addresses with a particular customer and account);
wherein an address indicator for the resource is data (col. 3, lines 31-35 describe IP addresses are data associated with the client devices).
Potlapally fails to teach
wherein a coordinating agent transmits data to a group of available agents;
transmitting network routes between available agents of a group and entities from the available agents to the coordinating agent; and 
selecting the group of at least two validation agents at the coordinating agent based on the network routes.
However, it is well known in the art, to communicate with agents based on some communication paths, as evidenced by Cheng.
Cheng discloses

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cheng for utilizing multiple remote testing agents distributed over a network environment. The teachings of Cheng, when implemented in the Potlapally system, will allow one of ordinary skill in the art to check a network connection issue.  One of ordinary skill in the art would be motivated to utilize the teachings of Cheng in the Potlapally system in order to obtain additional data about a status of a device being tested, verify a reported network issue and receive accurate testing results which pinpoint the exact device that has an issue.
The combined system of Potlapally and Cheng fails to teach
transmitting network routes between available agents of a group and entities from the available agents to a coordinating agent; and 
selecting a group of at least two validation agents at the coordinating agent based on the network routes.
However, it is well known in the art, to specify servers for connections based on connection history, as evidenced by Mensah.
Mensah discloses
transmitting network routes between available agents of a group and entities from the available agents to a coordinating agent (paragraphs [0035]-[0039] describe a 
selecting a group of at least two validation agents at the coordinating agent based on the network routes (paragraphs [0039] and [0043] describes the router selects a connection server and when a client is not able to connect to the selected server, another connection is selected).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Mensah for selecting connection servers to establish connections to client devices. The teachings of Mensah, when implemented in the Potlapally and Cheng system, will allow one of ordinary skill in the art to open a connection between a client device and an application server.  One of ordinary skill in the art would be motivated to utilize the teachings of Mensah in the Potlapally and Cheng system in order to allow reliable communication to be established between a server connected to a network and a client device connected to the server through a router implemented at a gateway also connected to the network.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Potlapally (US 9,300,625 B1) in view of Cheng (US 2019/0165991) further in view of Troutman et al. (US 2019/0158276), hereinafter Troutman.
 
As for claim 5, the combined system of Potlapally and Cheng teaches wherein the validation agents are network nodes (Potlapally: col. 3, lines 16-17 describe the service provider computers).

However, it is well known in the art, to encrypt data that are transmitted between two entities, as evidenced by Troutman.
Troutman discloses wherein a communication between a coordinate agent and network nodes is encrypted (paragraphs [0011]-[0012] describe a network coordinator encrypts a message with an encryption key and sends the message to wireless nodes).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Troutman for sending encrypted message to network nodes. The teachings of Troutman, when implemented in the Potlapally and Cheng system, will allow one of ordinary skill in the art to prevent sensitive data from being compromised.  One of ordinary skill in the art would be motivated to utilize the teachings of Troutman in the Potlapally and Cheng system in order to ensure security of a wireless system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2019/0165991) in view of Potlapally (US 9,300,625 B1).

As for claim 7, Cheng teaches a coordinating agent (Fig. 1, Administrative Portal Information Handling Computer System 10; paragraph [0019] describes an administrative portal information handling computer system (i.e. portal)), comprising:
a first communication interface for a validation service (paragraph [0020] describes the portal is connected over a network to communicate with computing 
a second communication interface for validation agents (paragraph [0024] describes upon receiving a network issue report, the portal issues network tests to managed remoted devices), the second communication interface being configured to 
Cheng fails to teach
wherein information includes an address indicator for a resource to a group of available agents.
However, it is well known in the art, to provide IP address of client devices to service devices, as evidenced by Potlapally.
Potlapally discloses

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Potlapally for providing network addresses of clients. The teachings of Potlapally, when implemented in the Cheng system, will allow one of ordinary skill in the art to manage client network addresses.  One of ordinary skill in the art would be motivated to utilize the teachings of Potlapally in the Cheng system in order to verifying or certifying that network addresses allegedly owned by or otherwise identifying resources of a client actually belong to those clients (Potlapally: col. 1, lines 62-65).

Claims 8-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Cheng (US 2019/0165991) in view of Potlapally (US 9,300,625 B1) further in view of Mensah et al. (US 2012/0210010), hereinafter Mensah.

As for claim 8, the combined system of Cheng and Potlapally teaches
selection circuitry configured to select a group of least two validation agents from the group of available agents (Cheng: paragraph [0019] describes a proactive diagnosis engine (i.e. portal) includes a device selection criteria module that specifies which of the remote devices are to carry out network tests).

However, it is well known in the art, to specify servers for connections based on connection history, as evidenced by Mensah.
Mensah discloses
wherein selecting a group of at least two agents is based on received network routes (paragraphs [0039] and [0043] describes the router selects a connection server and when a client is not able to connect to the selected server, another connection is selected).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Mensah for selecting connection servers to establish connections to client devices. The teachings of Mensah, when implemented in the Cheng and Potlapally system, will allow one of ordinary skill in the art to open a connection between a client device and an application server.  One of ordinary skill in the art would be motivated to utilize the teachings of Mensah in the Cheng and Potlapally system in order to allow reliable communication to be established between a server connected to a network and a client device connected to the server through a router implemented at a gateway also connected to the network.

As for claim 9, the combined system Cheng, Potlapally and Mensah teaches wherein the second communication interface is further configured to transmit the property of the resource to the validation agents and to receive queried properties from the validation agents (Cheng: paragraph [0019] describes the portal’s diagnosis engine 

As for claim 10, the combined system of Cheng, Potlapally and Mensah teaches
evaluation circuitry configured to conclude on successful validation of the resource if a predetermined fraction of the queried properties corresponds to an expected property (Cheng: paragraph [0025] describes the portal performs additional network tests using other managed remoted devices to further evaluate or verify the network connectivity issues and the more remote devices that run network tests and report results to the portal, the more data is provided about the status of the relay, e.g. an additional test using the same relay component identified in the original network issue report, with any successful connection indicating that there is no network issues with the relay).

As for claim 11, the combined system of Cheng, Potlapally and Mensah teaches wherein the first communication interface is further configured to indicate successful or unsuccessful validation to the validation service (Cheng: paragraph [0025] describes the portal assembles the network test results into an aggregated report which presents a device was able to make successful request via a relay network component).

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vuolteenaho et al. (US 2017/0279681) teach methods for distributed testing of network configuration for zero-rating
Sagar et al. (US 2005/0138112) teach methods that utilize persisted push/pull state to provide reliable message publishing
Emanuel et al. (US 9,712,381) teach methods for targeted probing to pinpoint failures in large scale networks

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L T. N/Examiner, Art Unit 2459                                                                                                                                                                                                        /Backhean Tiv/Primary Examiner, Art Unit 2459